                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ELIZABETH WINGERTER,                             )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )   Case No. 19-CV-428-SMY-MAB
                                                  )
 TODD DUNN,                                       )
                                                  )
                        Defendant.                )

                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Elizabeth Wingerter filed a three count Complaint asserting claims against

Defendant Todd Dunn. In Count I, she alleges that Dunn acquired her consumer credit reports

under false pretenses, knowingly, and without her permission, in violation of the Fair Credit

Reporting Act (“FCRA”), 15 U.S.C. § 1681, et seq. In Count II, she alleges Dunn committed fraud

in order to perpetuate identity theft. Finally, in Count III, she asserts a claim for intentional

infliction of emotional distress as a result of his cyberstalking. The case is before the Court for

consideration of Dunn’s Motion to Dismiss (Doc. 11), filed pursuant to F.R.C.P. 12(b)(6), and

Wingerter’s response (Doc. 14). For the following reasons, the Motion is GRANTED in part

and DENIED in part.

       When considering a Rule 12(b)(6) motion to dismiss, the Court accepts all allegations in

the Complaint as true. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). The federal system of notice pleading requires only that a

plaintiff provide a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). However, the allegations must be “more than labels and

conclusions.” Pugh v. Tribune Co., 521 F.3d 686, 699 (7th Cir. 2008). This requirement is

                                           Page 1 of 3
satisfied if the Complaint (1) describes the claim in sufficient detail to give the defendant fair

notice of what the claim is and the grounds upon which it rests and (2) plausibly suggests that the

plaintiff has a right to relief above a speculative level. Twombly, 550 U.S. at 555; see Ashcroft v.

Iqbal, 129 S. Ct. 1937, 1949 (2009). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 129 S. Ct. at 1949 (citing Twombly, 550 U.S. at 556).

       Dunn first argues that Wingerter failed to plead sufficient facts to support her claim under

the FCRA. Under the FCRA, a natural person who obtains “a consumer report under false

pretenses or knowingly without a permissible purpose” is liable for “actual damages sustained by

the consumer . . . or $1,000, whichever is greater.” 15 U.S.C. § 1681n(a)(1)(B); See Pappas v.

City of Calumet City, 9 F.Supp.2d 943, 946 (N.D. Ill. 1998). Wingerter alleges that from January

12, 2015 to April 14, 2017, Dunn acquired her consumer credit report over 200 times under false

pretenses. She further alleges that she learned about this on April 17, 2017 when she was informed

by CreditKarma.com that she was registered for a credit report despite never having registered

herself. These allegations are sufficient to state a colorable claim under the FCRA against Dunn.

       Dunn next argues that Wingerter failed to allege sufficient facts or law to state a fraud

claim in Count II. F.R.C.P. 9(b) requires fraud to be plead with particularity, namely, setting forth

the “who, what, when, where, and how: the first paragraph of any newspaper story.” DeLeo v.

Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990). The elements of common law fraud are: “(1)

false statement of material fact; (2) defendant’s knowledge that the statement was false; (3)

defendant’s intent that the statement induce the plaintiff to act; (4) plaintiff’s reliance on the

statement; and (5) plaintiff’s damages resulting from reliance on the statement.” Miller v. William

Chevrolet/GEO, Inc., 762 N.E.2d 1, 7 (Ill. App. Ct. 2001).



                                            Page 2 of 3
       Wingerter alleges that Dunn “by fraud and deceit, made false representations to credit

authorities so as to perpetuate identity theft upon Plaintiff in order to cyberstalk her by monitoring

her private financial transactions.” She does not however allege or claim that Dunn intended any

false statement to induce her to act, that she relied on a false statement or that she suffered damages

as a result. Therefore, she has failed to state a fraud claim and Count II must be dismissed without

prejudice.

       Finally, as to Count III, Dunn argues that Wingerter has not alleged any facts to support

her intentional infliction of emotional distress claim. Under Illinois law, a plaintiff claiming

intentional infliction of emotional distress must demonstrate that (1) the defendant engaged in

extreme and outrageous conduct; (2) the defendant either intended to inflict severe emotional

distress or knew there was a high probability that his conduct would cause severe emotional

distress; and (3) the defendant’s conduct in fact caused severe emotional distress. McGreal v.

Village Orland Park, 850 F.3d 308 (7th Cir. 2017) (citations and quotation marks omitted). In the

Complaint, Wingerter alleges that Dunn’s “cyberstalking Plaintiff was intentional and inflicted

severe distress upon Plaintiff.” This allegation is sufficient to give Dunn fair notice of the claim

against him; nothing more is required at the pleading stage.

       For the foregoing reasons, Defendant’s Motion is Dismiss is GRANTED as to Count II

and DENIED in all other respects. Count II is DISMISSED without prejudice.

       IT IS SO ORDERED.

       DATED: January 15, 2020



                                                       STACI M. YANDLE
                                                       United States District Judge




                                             Page 3 of 3
